Citation Nr: 1524814	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-32 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In February 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a copy of the transcript is of record.

The Board notes that the RO initially captioned the claim as one for entitlement to service connection for PTSD.  A claimant is not competent to diagnose a particular psychiatric disability, such as PTSD, but is competent to describe her mental symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim for service connection for PTSD should be construed more broadly as a claim for service connection for any acquired psychiatric disorder.

As the VA has previously denied claims for entitlement to service connection for a 'PTSD' and 'acquired psychiatric disorder,' the Board will first consider whether there is new and material evidence to reopen the previously denied claim for an acquired psychiatric disorder.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.



FINDINGS OF FACT

1.  A June 2009 rating decision last denied service connection for an acquired psychiatric disorder, to include PTSD. 

2.  Evidence pertaining to the Veteran's disability since the last final rating decision was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Giving her the benefit of the doubt, the Veteran's acquired psychiatric disorder is etiologically related to her active duty service.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision that last denied service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the last final rating decision is new and material and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran most recently filed a request to reopen her claim for entitlement to service connection for an acquired psychiatric disorder in April 2011.

At the time of her last final denial, evidence of record included VA and private medical treatment records, VA examinations and service treatment records.

Since the last final denial, evidence added includes the Veteran's statements, additional VA and private treatment records, a VA examination, a private treatment provider opinion and the Veteran's testimony.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for an acquired psychiatric disorder is reopened.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§   1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A review of the Veteran's service treatment records reflects that the Veteran was seen for an evaluation/treatment in the psychiatric outpatient clinic in December 1975.  She reported at that time that she had been experiencing an increasing degree of difficulty performing her duties over the past six months and that she dreaded going to work for fear that "something bad" would happen.  The Veteran requested reassignment/reclassification.  A December 1976 separation examination reflected a normal psychiatric evaluation. 

The Veteran attributes her current psychiatric symptoms to a 1975 sexual assault and a subsequent abortion in service. 

A review of the post-service medical treatment records shows current diagnoses of persistent depressive disorder, generalized anxiety disorder, panic disorder, and PTSD.

The Veteran was most recently afforded a VA examination in October 2013.  The VA examiner determined that it was impossible to determine if the alleged military sexual trauma had occurred, without resorting to mere speculation.  The VA examiner rationalized that there are inconsistencies among the records and interview data both in terms of the events that occurred during the Veteran's military service and the impact of the alleged events.  The VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, but rather diagnosed the Veteran with a generalized anxiety disorder.  The VA examiner opined that the Veteran's generalized anxiety disorder was less likely than not caused by her military service, rationale was not provided. 

Numerous VA treatment records reflect regular psychiatric treatment at the VA.  These records reflect a diagnosis of PTSD related to military sexual trauma. 

The record additionally contains a June 2014 private psychological evaluation.  The private examiner diagnosed the Veteran with PTSD reportedly secondary to military service.  The private examiner noted that overall, the information available indicates that the Veteran was subject to military sexual trauma while in service and that she subsequently developed symptoms of PTSD, depression, anxiety and alcoholism in remission.  She concluded that the Veteran's description indicates that these symptoms are related to her military service. 

Based on the Veteran's service treatment record reflecting psychiatric treatment in 1975, and the June 2014 private opinion, while not all evidence in this claims file supports the Veteran's claim, the Board gives the benefit of the doubt to the Veteran and finds that service connection for an acquired psychiatric disorder is warranted.  

ORDER

The claim for service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


